ITEMID: 001-22657
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: CATIKKAS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Hallo Çatıkkaş, is a Turkish national, who was born in 1929 and lives in Adana. He is represented before the Court by Mr Mesut Beştaş, Ms Meral Beştaş and Mr Şerif Yılmaz, lawyers practising in Diyarbakır.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 18 May 1995 the applicant was taken into police custody on account of an unnamed intelligence report according to which he was accused of aiding and abetting the PKK.
On 19 May 1995 the Şırnak Police Headquarters requested from the local health clinic in İdil that the applicant be examined by a doctor.
On an unspecified date the applicant was seen by a doctor in İdil who noted in his medical report that there existed no bruises on the applicant’s body resulting from the use of force. It is further noted in the medical report that the applicant complained of health problems that were only indicated with the initials “HT” and “PIS”.
On 25 May 1995 the applicant was interrogated by police officers. During the interrogation he was forced to sign a statement without knowing the contents of it.
In the meantime, on 26 May 1995 O.Ö., a former PKK activist, was interrogated by police officers. He alleged that the applicant had aided and abetted the members of the PKK between 1990 and 1992 and that he had been together with the applicant’s son E. in the “mountain team” of the PKK. O.Ö. added that the applicant’s son had fled to Germany using the PKK’s money. He concluded that the applicant’s other son F. had died during an armed clash between the PKK and the security forces in 1988 or in 1989.
On 26 May 1995 the applicant was brought before the public prosecutor. He gave a statement with the help of a translator, as he was unable to speak Turkish. The applicant rejected the allegations against him and stated that he had sent his son E. to Germany when he had become aware of his son’s involvement in the PKK. He further stated that his son F. had died while he was working in Istanbul but not during an armed clash.
On the same day the applicant was brought before the İdil Magistrate’s Court. He gave a statement with the help of a translator. He reiterated that he had no involvement in the activities of the PKK. The judge ordered his detention on remand.
At a hearing held before the Diyarbakır State Security Court on 31 August 1995 the applicant denied the allegations against him. The court rejected the applicant’s request of release pending trial because of the serious nature of the alleged offences and the state of the evidence.
In a letter addressed to the Diyarbakır State Security Court and dated 20 November 1995 O.Ö. stated that he had erroneously accused the applicant and that he regretted having done so.
On 21 November 1995 the Diyarbakır State Security Court convicted the applicant of aiding and abetting members of the PKK. The court further sentenced him to three years and nine months’ imprisonment under Article 169 of the Turkish Criminal Court and Article 5 of the Prevention of Terrorism Act.
On 9 July 1996 the Court of Cassation quashed the decision of the Diyarbakır State Security Court on the grounds that the latter had not established whether or not the applicant’s son F. had died in an armed clash and the applicant’s other son E. had still been in Germany. Furthermore, the Diyarbakır State Security Court should have clarified whether or not the person accused of aiding and abetting the PKK in O.Ö.’s statement of 26 May 1995 had been the applicant.
At a hearing held on 17 September 1996 the Diyarbakır State Security Court decided to release the applicant pending trial.
On 2 June 1998 the Diyarbakır State Security Court acquitted the applicant. The court found that there existed no evidence to convict the applicant. This decision became final on 6 July 1998 because the parties did not lodge an appeal with the Court of Cassation.
